Order, Supreme Court, New York County (Joan A. Madden, J.), entered October 25, 2011, which, insofar as appealed from, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court properly granted the motion dismissing the complaint. Defendant met its burden to show that its decision to take out a loan from a private bank to finance the replacement of windows in the cooperative building, rather than to *444seek a public loan, was a good faith business judgment which did not involve any self-dealing (see Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530 [1990]; Simpson v Berkley Owner’s Corp., 213 AD2d 207 [1st Dept 1995]). Defendant showed that it decided not to apply for the public loan because a condition thereof was that defendant would be obligated to remain in the Mitchell-Lama program for another 15 years. Plaintiff fails to raise a triable issue of fact.
We have reviewed plaintiffs remaining contentions and found them unavailing. Concur — Andrias, J.P., Friedman, Acosta, Freedman and Clark, JJ. [Prior Case History: 33 Misc 3d 1216(A), 2011 NY Slip Op 51947(U).]